 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTrayco of S C, Inc and General Drivers, Warehou-semen and Helpers Local Union No 509, affili-ated with International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL-CIO Case 11-CA-13170January 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 22, 1989, Administrative LawJudge J Pargen Robertson issued the attached decision The Respondent filed exceptions and a sup-porting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and bnef and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Trayco of S C, Inc. Florence, SouthCarolina, its officers, agents, successors, and assigns, shall take the action set forth in the Order asmodified1 Substitute the following for paragraph 1(a)'(a) Warning employees because they engage inprotected concerted activities or because we beheve they are threatening to file charges with theNational Labor Relations Board2 Insert the following as paragraph 1(b) and reletter the subsequent paragraph accordingly(b) Discharging employees because they engagein protected concerted activities'3 Substitute the attached notice for that of theadministrative law judge' The Respondent has excepted to some of the judge s credibility findings The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings'Although the judge found that the Respondent s discharge of employee Katie Marlowe violated Sec 8(a)(1) of the Act the recommendedOrder and notice as written by the judge erroneously encompass a violawn of Sec 8(a)(4) in addition to Sec 8(a)(1) We shall modify the recommended Older and notice accordinglyAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATESGOVERNMENTThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT warn you because you engage mprotected concerted activity or because we believeyou are threatening to file charges with the Nation-al Labor Relations BoardWE WILL NOT discharge you because youengage in protected concerted activityWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the nghts guaranteed you by Section 7 ofthe ActWE WILL offer Katie Marlowe immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent position, without prejudice to her semonty or anyother rights or privileges previously enjoyed andWE WILL make her whole for any loss of earningsand other benefits resulting from her discharge, lessany net interim earnings, plus interestWE WILL notify her that we have removed fromour files any reference to her warning and discharge and that the warning and discharge will notbe used against her in any wayTRAYCO OF S C, INCRosetta Lane Esq and Patricia L Timmins Esq for theGeneral CounselJeffrey M Bernbach Esq of New York, New York forthe RespondentDECISIONSTATEMENT OF THE CASEJ PARGEN ROBERTSON Administrative Law JudgeThis matter was heard in Florence South Carolina onAugust 7 1989 The complaint issued on March 16, 1989297 NLRB No 97 TRAYCO OF S C631It was based on a charge filed on February 3 amendedon February 24 and second amended on March 7 1989The complaint alleges that Respondent violated Section 8(a)(1) and (4) of the Act by first warning then discharging employee Katie Marlowe on January 6 1989All parties were given the opportunity to file briefsThe deadline for briefs was set for September 14 1989Briefs were filed by General Counsel and RespondentOn the entire record including my observation of thedemeanor of the witnesses and after considering briefsfiled by the parties I make the following determinationsRespondent admitted in its answer and in stipulationson the record, the commerce allegations of the complaint Respondent admitted that it is engaged in thewholesale and retail sale of plumbing goods at its facilityin Florence South Carolina, and that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act Respondent stipulated that the Charging Party (Union) is a labor organization within themeaning of Section 2(5) of the ActThe issues involve employee Katie Marlowe•her discussions about whether recent hires were earning higherwages than more senior employees and whether thosediscussions played a part in her being disciplined thendischarged on January 6 1989The record illustrated that for some time before herdischarge, Katie Marlowe discussed with other employees the question of whether newer employees were paidmore than more senior employees According to Marlowe s testimony she questioned her supervisors mcludmg President James Turner, during midsummer 1988and Warehouse Manager Ben Hewett around the last ofNovember or early December 1988, as to whether newhires were earning more than more senior employeesMarlowe testified that she and other employees dmcussed the question of whether Respondent was payingnew employees higher wages than it paid more senioremployees On January 6 Marlowe saw another employee s paycheck Subsequently she talked with another employee regarding that paycheck and about whethernewer employees could advance like that over the oneswith more experienceLater on January 6 Marlowe went to WarehouseManager HewettI told Ben that he had never gotten back to meabout the conversation we had had a month or soearlier and I wanted to know you know what wasthe reason for it and I told him that it wouldn t [sic]right about the wage situationI told him, you know I repeated again, itwouldn t right you know that newer employeeswere making more That there had to be a reasonfor it and I d like to know what it is and he saidMr Turner said no raises So I said I 11 go overhis head thenAfter lunch on January 6 Hewett issued a writtenwarning to Marlowe Marlowe testified about the writtenwarningIt was marked job dissatisfaction and threatening attitude and said that my performance was affectedby my attitude at times and that I d made statements that wouldn t [sic] true about employeesstarting at higher rate of pay than I had beenAccording to Marlowe when she asked Hewett aboutthe comment on the written warning regarding threatemng attitude Hewett said He said I assumed thatyou were going to the Labor BoardHewett told Marlowe that he was going to talk withRespondent President James Turner about the warningSubsequently Hewett told Marlowe to see Turner Marlowe testified about her meeting with Turner in hisoffice[Turner] said Ben tells me that you re dissatisfiedwith your jobQDid he say•what if anything else did hesay?A Well I said No sir I like my job I enjoymy job And, he says I don t know that else wecan do for you We supply your uniforms We payfor single health insurance we have paid vacationsprofit sharing And he said that I had made statements that wouldn t [sic] true about the rates of payconcerning other employees That I had said thatthey were started at a higher rate of pay I saidNo sir I did not say that I said that there werenewer employees who were making more And, Isaid Get Ben in hereQDid he call Mr Hewett in?A Yes, he did and Mr Turner told me beforeBen got there that they had checked the recordsthat morning and found that it wouldn t [sic] trueabout other employees starting at a higher rate ofpay but that was not what I saidQWhat happened after Mr Hewett came in?A Mr Turner told Ben says Katie says you retelling a lie and we got to talking about the conversation by Eric Grottic and Mr Turner said thatI had said that I would go over his head And Isaid Yes I did say that I did say that I would goover your head but I was referring to a conversation that I had had with one of the other employeesQWhat did Mr Turner say next, if anything?A He threw his pencil on the desk and saidThat s it You talk to everyone out there You vetalk enough to my employees You re fired I saidMr Turner, I need my job I d like to keep my joband•QWhat happened next?A He told Ben to punch me out punch my timecardRespondent responded to a questionnaire from the employment security office in South Carolina regardingMarlowe s dischargeKatie was employed by Trayco Inc January 25,1988 starting salary of $5 50 per hour She was 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDraised on 2-15-88 to $600 per hour Also on 5-24-88 to $6 25/hr 7-26-88 to $6 50/hr 9-5-88 to$6 80/hr We also pay single coverage health insurance furnish uniforms and have a profit sharingprogram We have an absence report dated 5-12-88for personal reasons She was out as our report indicates, a total of 58 hours in August due to herson s accident She was warned 1-6-89 (date of herrelease) as she indicated to our warehouse foremanif a raise was not in order she would go to higherauthority than myself, even though I am presidentof Trayco She was under the illusion that sheshould earn at least what other employees werewhich is far from the truth We pay strictly on satisfactory work She excused herself from severalduties that other employees encounter such as trashdetail occasionally any heavy work she excludedherself like unloading trucks And she was constantly causing dissension among other employees andwas so warned accordingly As the above figureswill indicate, she was raised $1 30 per hour for the11 months while employed, which should speak foritself on fairness to our employeesDiscussionWarehouse Manager Ben Hewett testified that KatieMarlowe asked him for a raise in pay on January 6 1989When Hewett later told Marlowe that he had talkedwith James Turner about her request and that Turnerhad said no, Marlowe replied Well I 11 go over hisheadHewett testified that he then wrote up Marlowe Thewarning slip, according to Hewett indicated that Marlowe had job dissatisfaction and a threatening attitudeHewett testified that the job dissatisfaction portion ofthe warning resulted from his beliefAn employee based on my experience at Traycoan employee that wants something such as a raise orsomething that cannot be obtained for whateverreason does tend to make you dissatisfied with whatyou're doing You can t be totally happy with yourworkAs to threatening attitude Hewett testified that thatreferred to Marlowe s threat to go over Turner s headHewett denied that he told Marlowe he thought shewas threatening to go to the Labor Board Hewett testifled that Marlowe said that she would go over Turner shead to Respondent s treasurer Eric GrotticI find that Katie Marlowe was a credible witness Inall respects her testimony, which preceded all the othertestimony, was substantially corroborated by Respondent s witnesses While there were conflicts includingthose noted below, Warehouse Manager Ben Hewett andPresident James Turner agreed in substance with the testimony of Marlowe especially as to the subjects coveredin their several conversations with Marlowe Marlowedemonstrated excellent demeanor She appeared to respond responsibly to questions from both attorneysAs to the conversations between Marlowe and Hewetton January 6 Hewett s recollection was that he went toTurner with Marlowe s request for an increase and returned and told Marlowe that Turner had denied her request before Marlowe threatened to go over Turner shead On the other hand Marlowe recalled that everything occurred during one conversation and the matterwas not presented directly to Turner before her requestwas deniedOne of the disputes between the testimony of Marloweand that of Hewett involved Marlowe s testimony thatHewett said the he thought she was threatening to go tothe Labor Board when she said she would go over Turner s head Hewett denied that he said that he thought shewas referring to going to the Labor BoardI am not persuaded by Hewett s denial that he feltMarlowe was referring to the Labor Board when shethreatened to go over Turner s head I credit Marlowe stestimony in that regard Marlowe impressed me as aconscientious witness I am convinced that she testifiedaccurately as to Hewett s comment about the LaborBoardAfter he issued the warning, Hewett took the writtenwarning to Turner and discussed what had precipitatedthat warning Hewett told Turner that Marlowe had saidshe would go over Turner s head Turner then toldHewett that he would like to see MarloweJames Turner testified about his meeting with KatieMarlowe on January 6When Katie came in I said Katie, I said How doyou know that we pay employees more money thanyou? What access to the records do you have? Wecertainly don t discuss it I realize it s up to theemployees to discuss whatever they want to amongthemselves but we certainly don t do it m here Isays the individual that you re talking about•wesell a lot of toilet seats as an example And we buythem in truck loads of 7 000 It s a rather tediousjob this kind of weather to go into that trailer fortwo or three hours and unload those toilet seats andKatie was never asked nor did she ever volunteerto help unload those The same applies on someheavy goods such as acid So therefore I felt acouple of individuals who got back and literallytook their clothes off and wringing in sweat was entitled to a little more money than some people thatdidn t help to do thatYes and during the conversation in my office Isaid Katie it s highly apparent we just simplycannot satisfy you I ve given you consistent raisesNow, you re threatening me of going over myhead I said Who are you going to? I m the Pres'dent of the Company She says Well other employees have gone to Eric and accomplished a raisein the past I said Katie at this point I no longerneed your services On your way out you mightstop by Mr Grottic s office and ask him who signshis check m the process -Turner testified that although other factors includingher absentee record and her causing some dissentionamong other employees contributed to his decision to TRAYCO OF S C633discharge her, the "straw that broke the camel's back,"was Marlowe's threat to go over Turner's headThe testimony of Marlowe, Turner, and Hewett issimilar especially as to the subjects covered in the con-versations on January 6 Both Turner and Marlowerecall that Turner talked to Marlowe about the accuracyof her statements to other employees regarding the payof new employees and both recall they discussed wheth-er Marlowe had threatened to go over Turner's headMoreover, Ben Hewett, in agreement with Marlowe, in-dicated that the written warning he issued Marlowe wasbased, at least in part, on her threat to go over Turner'sheadNo one disputed that Marlowe's threat to go overTurner's head was made in response to Hewett tellingher that Turner would not agree to grant Marlowe awage increaseA review of the record shows a dumber of factors in-volved in Respondent's warning and discharge of Mar-lowe It is apparent that Marlowe's threat to go overTurner's head played a part in that decision The cred-ited testimony of Katie Marlowe shows that her supervi-sor took that statement to be a threat to go to the LaborBoardThe record indicates that additional matters were con-sidered by Hewett in warning Marlowe, and by Turnerin discharging Marlowe Moreover, the threat itself fol-lowed Marlowe's request for a raise which was based onMarlowe's contention to Respondent and to fellow em-ployees, that it was wrong for Respondent to pay neweremployees more than more senior employeesFindingsEmployees are protected by the National Laboi Rela-tions Act, as to vanous activities One of those protectedactivities is discussions about wages between two ormore employees Marlowe's discussions with other em-ployees about newer employees making more money isactivity protected, by Section 7 of the Act Some of theevidence indicates that Marlowe's action in that regardaffected Respondent's decisions to warn and dischargeMarloweIn that regard, Marlowe testified that "[Turner] threwhis pencil on the desk and said 'That's it You talk to ev-eryone out there You've talk [sic] enough to my em-ployees You're firedOn the termination notation supplied by Respondent tothe employment security office, the following was in-cludedAnd she was constantly causing dissension amongother employees and was so warned accordinglyMarlowe had an earlier discussion with Turner regard-ing the employees' discussions about wages Marlowetestified that she was granted a raise in pay after a con-versation with Turner in midsummer 1988, during whichshe requested the raise, telling Turner that she had heardthat two of the newer employees were making more thanshe was^He asked me how did I know what Jackie Dawkinsand Michael Britt were making and I told him thatthe employees run their mouths -Q What, if anything else, did he say to you inthat conversation?A He told me he ought to fire everybody in thewarehouse and start over and I didn't say anythingat that point cause I certainly didn't want to befiredJames Turner testified as follows regarding his termi-nal interview with MarloweWhen Katie came in I said Katie, I said, "How doyou know that we pay employees more money thanyou? What access to the records do you have? Wecertainly don't discuss it" I realize it's up to theemployees to discuss whatever they want to amongthemselves, but we certainly don't do it in here Isays the individual that you're talking about•wesell a lot of toilet seats, as an example And, we buythem in truck loads of 7,000 It's a rather tediousjob this kind of weather to go into that trailer fortwo or three hours and unload those toilet seats andKatie was never asked, nor did she ever volunteerto help unload those The same applies on someheavy goods, such as acid So, therefore, I felt acouple of individuals who got back and literallytook their clothes off and wringing in sweat was en-titled to a little more money than some people thatdidn't help to do thatTurner's above testimony illustrates that he was awareof what Marlowe was saying to other employees aboutnew employees' wages It also shows that that was onhis mind when he decided to discharge Marlowe Asshown above, Turner testified that Marlowe causingsome dissention among other employees contnbuted tothis decision to discharge her There was no showingthat dissention was caused by anything other than Mar-lowe's complaint regarding wage differentialsWhen asked to tell wli) he discharged Marlowe,Turner testifiedThe records will so indicate that Katie had beenabsent on several occasions without notifying thewarehouse She had caused some dissention amongother employees whom I found out about, but,frankly, never said anything to her about it And,this was what•the straw that broke the camel'sback, so to speakQ What was the straw?A When she threatened to go over my headthat's when I called in•and told him what I said afew moments ago It was highly apparent wesimply could not satisfy her and I suggested shefind employment elsewhereTherefore, there is a question as to whether Marlowewas warned or discharged, because she spoke with otheremployees regarding the wages of new employees,whether she was warned and discharged because she 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDasked for a wage increase and whether she was warnedand discharged because she threatened to go over Turner s head and if so whether that action was protectedIn Meyers Industries 268 NLRB 493 497 (1984) theBoard statedIn general to find an employee s activity to beconcerted, we shall require that it be engaged inwith or on the authority of other employees andnot solely by and on behalf of the employee himself Once the activity is found to be concerted an8(a)(1) violation will be found if in addition theemployer knew of the concerted nature of the employee s activity the concerted activity was protected by the Act and the adverse employmentaction at issue (e g, discharge) was motivated bythe employee s protected concerted activity [Footnote citations omitted See also A N Electric Corp276 NLRB 887 (1985) ]In consideration of the above, the first inquiry must befocused on Marlowe s relevant activity The recordshows that Marlowe complained about newer employeesreceiving more frequent or higher wage increases thanmore senior employees and she requested a wage increase for herself on the premise that she should bemaking as much as employees hired after she was hiredIn Oakes Machine Corp, 288 NLRB 456 457 (1988)the Board statedThe Board in Meyers I supra overruled AlleluiaCushion and stated that it will no longer regard anindividual s action as concerted merely becausethe action ought to be of group concern [Footnoteomitted ]Here there is evidence that Marlowe discussed withother employees the matter of some newer employees receiving more money than more senior employeesUnder certain circumstances the Board has found inchvidual action regarding wages does constitute concertedactivity For example in Whittaker Corp 289 NLRB 933(1988) the Board in overruling an administrative lawjudge s determination that the activity of an individualdid not constitute concerted activity dealt with the situanon of one employee standing in an employer calledmeeting, and speaking out against the employer For thataction the employee was fired for insubordination TheBoard statedThe Board held in Meyers Industries 268 NLRB493, 497 (1984) (Meyers I), remanded sub nom Frillv NLRB 755 F 2d 941 (D C Or 1985) certdenied 474 U S 948 (1985) reaffd 281 NLRB 882(1986) (Meyers II), enfd sub nom Frill v NLRB835 F 2d 1481 (DC Cir 1987) cert denied 128LRRM 2664 (June 20 1988), that in general tofind an employee s activity to be concerted weshall require it to be engaged in with or on the authority of other employees and not solely by andon behalf of the employee himself The Boardthereby overruled Alleluia Cushion Co 221 NLRB999 (1975) and similar cases which held that the individual assertion of a matter of common concernto other employees was concerted activity TheBoard cautioned however thatthe definition of concerted activity we set forthis by no means exhaustive We acknowledgethe myriad of factual situations that have arisenand will continue to arise in this area of the lawWe also emphasize that under the standard wenow adopt the question of whether an employeeengaged in concerted activity is at its heart, afactual one[268 NLRB at 496-497]Specifically in Meyers I, 268 NLRB at 494 andagain in Meyers II 281 NLRB 882 we reaffirmedRoot Carlin Inc 92 NLRB 1313 1314 (1951) andother cases holding that the guarantees of Section7 of the Act extend to concerted activity which inits inception involves only a speaker and a listenerfor such activity is an indispensable preliminary stepto employee self organization Thus the activityof a single employee in enlisting the support of hisfellow employees for their mutual aid and protecnon is as much concerted activity as is ordinarygroup activity Owens Corning Fiberglas Corp vNLRB 407 F 2d 683 685 (3d Cir 1964)Furthermore the object of inducing group actionneed not be express For instance [i]t is obviousthat higher wages are a frequent objective of orgamzational activity and discussions about wages arenecessary to further that goal Jeannette Corp vNLRB 532 F 2d 916, 918 (3d Cir 1976)[D]issansfaction due to low wages is the grist onwhich concerted activity feeds Id at 919In Whittaker Corp the Board was dealing with eventsthat occurred during a mass meeting The employersought responses from the group regarding the matter ofwages Those responses were of necessity responsesfrom the group and therefore akin to concerted responsesIt is apparent that Marlowe s discussions with otheremployees regarding the alleged wage differential between newer and older employees was concerted activityŠi e several (more than one) employees were discussmg their wages For example in Brookshire Grocery Co294 NLRB 462 (1989) the Board found that an employerviolated Section 8(a)(1) when it terminated an employeefor discussing wage rates with other employeesI must determine whether Marlowe s activity in dmcussing wages with other employees played a part in herwarning and discharge and if so whether she wouldhave been warned or discharged in the absence of thatprotected concerted activity (Wright Line 251 NLRB1083 (1980), enfd 662 F 2d 899 (1st Cir 1981) certdenied 455 U S 989 (1982) NLRB v TransportationManagement Corp 462 US 393 (1983), Delta Gas Inc,283 NLRB 391 (1987) enfd 840 F 2d 309 (5th Cir1988) Southwire Co v NLRB 820 F 2d 453 (D C Cir1987) TRAYCO OF S C635_As I indicated above, I credit the testimony of KatieMarlowe Marlowe's testimony, which was not specifi-cally rebutted by James Turner, includes the following[Turner] threw his pencil on the desk and said"That's it You talk to everyone out there You'vetalk [sic] enough to my employees You're fired"The above shows that the one overriding reason givenby James Turner for the discharge of Katie Marlowewas her talking to other employees The record clearlydemonstrates that her talking with other employees in-volved the issue of disparity of wages between newerand more senior employees That evidence regardingcomments by Turner illustrates that Marlowe's wage dis-cussions with other employees played a part in Turner'sdecision to discharge Marlowe Under the reasoning ofWright Line, that evidence supports a finding that Gener-al Counsel has established a prima facie case of unlawfuldischarge, i e, Turner's comments establish that at leastone of the reasons for Marlowe's discharge was her talkswith other employees The record shows that those talksinvolved the question of whether newer employees weremaking more money See Hyatt Regency Memphis, 296NLRB 259 (1989)The Board in Hyatt Regency discussed the question ofburden of proof The Board explained that in mixedmotive situations, i e, where one, but not all, the reasonsfor discharge involved protected activities, then GeneralCounsel must show just that General Counsel mustshow that one of the reasons for the discharge involvedprotected activity The instant case does involve a situa-tion where at least one of the motives expressed by Re-spondent involved protected activity I find that thecredited evidence shows that Katie Marlowe waswarned and discharged, at least in part, because she dis-cussed the differential in wages between junior and moresenior employees, with other employeesAs shown In Hyatt Regency, where, as here, GeneralCounsel has proved that at least one of the reasons forthe allegedly discriminatory action involved protectedactivity, the burden of proof shifts to Respondent Re-spondent must show that it would have warned and dis-charged Katie Marlowe in the absence of her protectedactivitiesI find that Respondent failed to meet its burden Therecord evidence shows that Respondent gave three rea-sons for its warning to and discharge of Katie MarloweThose reasons include (1) Marlowe's discussions withother employees, (2) Marlowe's threat to go over Turn-er's head, and (3) Marlowe's absentee recordAs to the above stated reasons, I am convinced thatthe assertion that Marlowe's absentee record played apart in the decision to discharge her is a pretext Nothinghappened on January 6 which would have caused Re-spondent to consider Marlowe's absentee record absentsome other occurrence Even though her absences oc-curred, well in advance of January 6, nothing had beensaid to Marlowe regarding disciplinary action in thatregard The record showed no causal connection be-tween her absences and her warning or her dischargeAs to the threat to go over Turner's head, the creditedevidence shows that Warehouse Manager Hewett consid-ered that threat as one to go to the Labor Board Thatdetermination places the warning within the protectivescope of Section 8(a)(4) Moreover, the threat, if consid-ered as a threat to go to Respondent's treasurer, wasclearly a threat to go further regarding the issue of al-leged disparity between the wages of newer and olderemployees, i e, the issue that was the subject of discus-sions between Marlowe and other employees That carryover in issues causes more difficulty in proof, i e, didRespondent isolate the threat from its substances andfrom the fact that it was a subject of discussion betweenMarlowe and other employees The final commentsTurner made to Marlowe in her terminal interview, illus-trate that Respondent did not separate the threat from itssubstance[Turner] threw his pencil on the desk and said"That's it You talk to everyone out there You'vetalk [sic] enough to my employees You're fired"I find that Respondent did not prove that Katie Mar-lowe would have been warned or discharged in the ab-sence of protected activities The evidence shows thatMarlowe would not have been disciplined or dischargedon January 6 because of her absentee record Althoughher threat to go over Turner's head did play a part in thedecisions to first discipline then discharge Marlowe, therecord shows that Respondent, through its supervisorand agent Ben Hewett, took that threat to be a threat togo to the Labor Board Moreover, that threat whentaken in the light most favorable to Respondent, flowedfrom Marlowe's long running discussions with other em-ployees about the perception that newer employees weremaking more than some more senior employees Finally,the third of Respondent's asserted reasons for Marlowe'sdisciplinary actions was alleged dissention caused by herThe record showed the only area of possible dissentioninvolved Marlowe's discussions with other employeesabout the apparent wage disparity between newer em-ployees and some more senior employees I find that Re-spondent did not show that it would not have dischargedMarlowe if she had not discussed the wage question withother employees That constitutes activity violative ofSection 8(a)(1) (Brookshire Grocery Go, supra, L G Wil-liams Oil Go, 285 NLRB 418 (1987))Here, as in L G Williams, supra, there was no show-ing that Respondent informed its employees that wageinformation was confidential Despite Turner's commentsduring the terminal interview that Respondent did notdiscuss those matters, there was no showing that Mar-lowe, as a function of her job, or otherwise, was ever in-formed that she could not discuss employees' wagesMarlowe's warning issued by Hewett, indicates thatone of the reasons for the warning was her threateningattitude As shown above, the credited evidence showsthat Hewett expressed that he considered Marlowe'sthreat to be to go to the Labor Board Even thoughMarlowe denied that she planned to go-to the LaborBoard, Heyett's expressed belief constituted a threat thatemployees would receive a warning when supervision 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfelt they were threatening to go to the Labor Board Regardless of whether an employee actually plans to go tothe Labor Board the Employer s action on the basis ofits belief that the employee is threatening to go to theLabor Board constitutes a violation of section 8(a)(1)and (4) of the Act (National Bank & Trust Co 209NLRB 95 (1974))Respondent in its brief argues that a decision in thismatter is barred by the doctrine of collateral estoppel inview of the fact that this matter has been decided by theSouth Carolina Employment Security CommissionDuring the hearing Respondent offered documentsshowing that the South Carolina Employment SecurityCommission has found that Katie Marlowe was discharged for cause In that regard the decision, Respondent s Exhibit 2 shows the followingThe issue in this matter is discharge with or without causeThe employer witnesses maintained that theclaimant was discharged after she voiced her dissatisfaction concerning her hourly wages The employer witness, who is the President of the companystated that he discharged the claimant after he wasinformed by the supervisor that the claimant hadstated that she would go over his head if the raisewas not granted The witnesses stated and showedthat the claimant had received numerous raises in aone year period prior to her separationThe claimant stated that she did ask her supervisor about the raise and did state to him that shewould go to the controller as she knew that thishad been done in the pastREASONSSection 41 35 120 of the South Carolina Employment Security Law provides for a disqualification offrom five to twenty six weeks and less a correspondmg monetary reduction when a claimant isfound to have been discharged for causeIn the case at hand, the testimony presented issomewhat contradictory However, the preponderance of evidence shows that the claimant was discharged by the company president for making thestatement that she would go over his head concernmg a raise she felt was due The Tribunal finds thatthe actions of the claimant did show a disregard forthe Interests of the employer and finds that theclaimant was discharged for causeDECISIONThe determination of January 18 1989 wherebythe claimant was disqualified for ten weeks fromJanuary 1 1989 through March 11 1989 and less acorresponding monetary reduction for having beendischarged for cause is hereby affirmedThe Board has consistently found that while a findingof another forum such as an employment security cornmission, is entitled to consideration those findings arenot binding on the Board when it is shown that theIssues are not the same Here the question involveswhether Katie Marlowe was disciplined and dischargedbecause of protected activity As shown above, the consideration of the employment security commission concerned whether Marlowe was discharged for cause Ifind that I must reject Respondent s contention in thisregard H M Patterson & Son Inc 244 NLRB 489(1979) Penntech Papers Inc 263 NLRB 264 (1982) IronWorkers Local 433 266 NLRB 154 (1983)CONCLUSIONS OF LAW1 Trayco of S C Inc is an employer engaged in cornmerce within the meaning of Section 2(6) and (7) of theAct2 General Drivers, Warehousemen and Helpers LocalUnion No 509, affiliated with International Brotherhoodof Teamsters, Chauffeurs Warehousemen and Helpers ofAmerica AFL-CIO is a labor organization within themeaning of Section 2(5) of the Act3 Respondent by issuing a written warning to its employee Katie Marlowe of January 6, 1989 engaged inconduct violative of Section 8(a)(1) and (4) of the Act4 Respondent by discharging its employee Katie Marlowe on January 6 1989 engaged in conduct violative ofSection 8(a)(1) of the Act5 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sectton 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the ActHaving found that Respondent has illegally warnedand discharged its employee in violation of sections ofthe Act I shall order Respondent to offer Katie Marlowe immediate and full reinstatement to her former position or if that position no longer exists to a substantially equivalent position without prejudice to her seniorityor other nghts and privileges I further order Respondent to make Katie Marlowe whole for any loss of earnmgs she suffered as a result of the discrimination againsther and that Respondent remove from its records anyreference to the unlawful warning and discharge awarded Marlowe and to notify Katie Marlowe in wntmg thatRespondent s unlawful conduct will not be used as abasis for further personnel action Backpay shall be cornputed as described in F W Woolworth Co 90 NLRB289 (1950) with interest as described in New Horizons forthe Retarded 283 NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entire record I issue the following recommendedl1 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommended Ordershall as provided in Sec 102 48 of the Rules be adopted by the boardand all objections to them shall be deemed waived for all purposes TRAYCO OF S C637ORDERThe Respondent Trayco of S C Inc FlorenceSouth Carolina, its officers agents, successors and assigns shall1 Cease and desist from(a)Warning or discharging its employees because oftheir protected activities or because we believe they arethreatening to file charges or give testimony under theAct(b)In any like or related manner mterfenng with restraining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Katie Marlowe immediate and full reinstatement to her former job or if that job no longer exists toa substantially equivalent position, without prejudice toher semonty or any other rights or pnvileges previouslyenjoyed, and make Marlowe whole for any loss of earnings plus interest, she suffered by reason of its illegal antions(b)Rescind its written warnmg issued to Katie Marlowe of January 6, 1989 remove from its files any reference to its warning and discharge of Marlowe, andnotify Marlowe in wntmg that this has been done andthat evidence of its unlawful warning and terminationwill not be used against her in any way(c)Preserve and on request make available to theBoard or its agents for examination and copying, all payroll records, social security payment records, and timecards personnel records reports and all other recordsnecessary to analyze the amount of backpay due underthe terms of this Order(d)Post at its facility in Florence South Carolinacopies of the attached notice marked Appendix 2Copies of the notice, on forms provided by the RegionalDirector for Region 11 after being signed by the Respondent s authorized representative shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced, orcovered by any other matenal(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply2 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board